FILED
                           NOT FOR PUBLICATION
                                                                             JAN 19 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


XUE-BAO CHEN,                                    No. 15-17151

              Petitioner-Appellant,              D.C. No. 2:12-cv-02162-JAD-NJK

 v.
                                                 MEMORANDUM*
DWIGHT NEVEN, Warden;
NEVADA ATTORNEY GENERAL,

              Respondents-Appellees.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                          Submitted November 16, 2016**
                             San Francisco, California

Before: GOULD, CLIFTON, and WATFORD, Circuit Judges.

      Xue-Bao Chen appeals the district court’s denial of his petition for habeas

corpus under 28 U.S.C. § 2241. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Nevada Supreme Court correctly identified Jackson v. Virginia, 443
U.S. 307 (1979), as the “clearly established Federal law” that governed insufficient

evidence claims. 28 U.S.C. § 2254(d)(1). An “applicant is entitled to habeas corpus

relief if it is found that upon the record evidence adduced at the trial no rational

trier of fact could have found proof of guilt beyond a reasonable doubt.” Jackson,
443 U.S. at 324. The court’s application of Jackson was reasonable. The court

considered the record evidence in the light most favorable to the State and held that

there was sufficient evidence to support Chen’s convictions beyond a reasonable

doubt. Regarding the key issue of whether a knife caused the victims’ injuries, the

court properly resolved conflicts of evidence in favor of the prosecution, and its

conclusion that there was sufficient evidence to support that result was not

unreasonable. See id. at 326.

      Similarly, the Nevada Supreme Court properly identified Strickland v.

Washington, 466 U.S. 668 (1984), as the clearly established federal law that

governed ineffective assistance of counsel claims. Chen’s claims for ineffective

assistance of counsel under AEDPA are subject to “doubly deferential” review.

Cullen v. Pinholster, 563 U.S. 170, 190 (2011) (internal quotation marks omitted).

The court’s application of Strickland was not unreasonable. Chen did not

“overcome the presumption that, under the circumstances, the challenged action


                                           2
‘might be considered sound trial strategy.’” Strickland, 466 U.S. at 689 (quoting

Michel v. Louisiana, 350 U.S. 91, 101 (1955)). Trial counsel’s mention of the

presence of a knife in her opening statement was a reasonable tactical decision to

acknowledge the anticipated testimony that Chen had a knife. It was consistent

with the trial strategy to argue that the victims’ injuries were not caused by a knife.

The record evidence and trial counsel’s closing argument were consistent with the

arguments presented in her opening statement. Nor was the court unreasonable in

determining that the mention of “prior bad acts” was not “outside the wide range of

professionally competent assistance.” Strickland, 466 U.S. at 690.

      AFFIRMED.




                                           3